 BREWERY&SOFT DRINK WORKERSLOCALUNION 16399said she could not make the rate "even if she wanted to," he told Stephenson todischarge her immediately sUpon a consideration of all the evidence, I am not convinced that Respondenteither transferred Preston to the support operation or discharged her for discrimina-tory reasons.Although it does appear that Preston was subjected to a substantialamount of harassment from Stephenson while she was working on the support opera-tion,this circumstance may reasonably be attributed to Preston's uncooperative atti-tude and failure to improve her production.In the circumstances of this case, evenif there had been evidence of union animosity on Respondent'spart-and therewas no such evidence here-I would conclude that the General Counsel had notproven by a preponderance of the evidence that Respondent was discriminatorilymotivated in transferring, then discharging,Preston.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Unionisa labor organizationwithin themeaning of Section 2(5) ofthe Act.3.Respondent has not engaged in unfair labor practices,as alleged in the com-plaint,within themeaning of Section 8(a)(1) and(3) of the Act.[Recommendations omitted from pitolication.]6 To show that it had correctly appraised Preston's attitude about her work, Respond-ent called as a witness an employee,Goldie Clarke,who related that she had overheardPreston telling some of her friends in the plant lunchroom that "she couldn't get along"with Stephenson,that "she hated him" ; that "she wasn't going to try to make the rateof work because she didn't like the job she was on",and that she wanted her old jobback.Preston denied making these statements but none of the employees to whom sheallegedlymade the statements, and who"could have"confirmed or denied Clarke's testi-mony, were called to testifyI credit Clarke's testimony.Brewery and Soft Drink Workers Local Union No. 163 [Steg-maier Brewing Company]andGeorge TrybaInternationalUnion of United Brewery,Flour,Cereal, SoftDrink and Distillery Workers of America, AFL-CIO [Steg-maier Brewing Company]andGeorge Tryba.CasesNos.4-CB-664 and 4-CB-705.November 9, 1961DECISION AND ORDEROn August 7, 1961, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in the unfair labor practices allegedin the consolidated complaint and recommending that the complaintbe dismissed in its entirety, as set forth in the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b)-of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Rodgers, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. The134 NLRB No. 16. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDrulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions' and brief, and the entire record inthese cases, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendation.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been filed and served in each of the above-entitled cases; an orderconsolidating the cases, an amended consolidated complaint, and notice of hearingthereon having been issued and served by the General Counsel of the NationalLabor Relations Board, and an answer having been filed by the Respondent Unions,a hearing involving allegations of unfair labor practices in violation of Section8(b)(1)(A) and (2) of the National Labor Relations Act, as amended, was held inWilkes-Barre, Pennsylvania, on June 28, 1961, before the duly designated TrialExaminer.At the conclusion of the hearing ruling was reserved upon the Respondents' motionto dismiss the complaint:Disposition of the motion is made by the following find-ings, conclusions, and recommendations.Briefs have been received from General Counsel and the Respondents.Upon the record thus made, and from his observation of the witnesses, the TrialExaminer makes the following:FINDINGS OF FACT1.THEBUSINESSOF THE EMPLOYER INVOLVEDStegmaier Brewing Company is a Pennsylvania corporation,with principal officeand place of business in Wilkes-Barre,Pennsylvania,where it is engaged in thebusiness of brewing and selling beer.Its gross sales annually exceed$1,000,000.The annual value of goods shippeddirectly to points outside the Commonwealth of Pennsylvania exceeds $50,000.The Companyis engaged in commerce within the meaning of the Act.II. THE RESPONDENT UNIONSThe Respondent Unions represent, for purposes of collective bargaining, employ-ees of Stegmaier Brewing Company and are labor organizations.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issuesGeneral Counsel contends that the Respondents unlawfully caused Stegmaier todischarge, on January 31, 1961, employee George Tryba. In substance, it isGeneral Counsel's claim that the Unions caused the Employer to violate Section8(a)(3) of the Act by terminating Tryba's employment to encourage membershipin a labor organization, and by this act of causation themselves violated Section8(b)(1)(A) and (2) of the Act.B. The factsMaterial facts are as follows:(1) In May 1960, Stegmaier and the Respondent Unions were parties to acollective-bargaining agreement which, among other things, provided that:SECTION 11. In the event that capable and experienced men cannot be had tofillvacancies, regular employees shall be given preference to learning.General Counsel makes no claim that the above-cited section or any other provisionof the contract is unlawful.(2) In theearlypart of the same month the Employer was in need of a firemanfor its boilerroom.(3)Carl Guckelberger, the plant superintendent, as a witness stated that althoughfor the preceding 25 years it had been the practice to transfer from other departmentsallmen who had gone into the boilerroom, this time he communicated with theLocal's representative,Watkins, and obtained from him permission to hire a firemanfrom outside-a new employee. BREWERY&SOFT DRINK WORKERSLOCALUNION 163101(4) Pursuant to Watkins'permission,George Tryba was employed on May 17.(5)At the next union meeting, apparently, its members repudiated Watkins'action.Early in June, within a few days after Tryba's hire, a committee of unionofficers and Watkins met with management regarding the matter.At this meetingWatkins and the union officials took the position: (a) that Watkins had been inerror in approving the hire from outside the plant; (b) that both the contract andpast practice required that the Employer give some employee from another depart-,merit an opportunity to train for the job instead of hiring Tryba; (c) that men inother departments were in layoff status at the time and thus available; and (d) thatthe union members protested against setting a precedent in violation of the contractand past practice which might be against their interest in the future.'(6)Thereafter the Union continued to press its claim without result. In Octoberit formally requested arbitration, as the contract provided, and submitted a list ofits designated members of an arbitration board.1(7) In the meantime another point of disagreement between the parties aroseas a grievance: the contracting out by the Employer of certain hauling previouslydone by its employees.(8) Both grievances were discussed at meetings in October and November.(9)Finally, at a meeting in November, the Employer agreed to let Tryba go onJanuary 31, 1961, and the Union agreed to drop its grievance concerning hauling.(10) Pursuant to agreement Tryba was terminated on the latter date, and theEmployer posted the job opportunity for employees already on its roll.(11) The president of the Employer Company conceded, at the hearing, thatthe Respondent Unions made no threat of any action to gain its point, but merelyinsisted that under contract and practice Tryba should not have been hired.C. ConclusionsCounsel for the Respondents urges that their action in persuading the Employerto abide by past practice and their interpretation of the contract is not in violationof the Act.The Trial Examiner finds merit in this contention.General Counsel, 'although specifically queried on the point at the hearing, makesno claim that the contract in any provision is unlawful. It would appear that topress their point the Unions took appropriate steps, none of which may reasonablybe found to bbe unlawful. In effect, the union members, the principals, upon learn-ing of their agent's action in approving the hire from outside their ranks, promptlyrepudiated it, and shortly after Tryba's hire both their officers and Watkins, theiragent, insisted that the existing contract and past practice required offering thejob opportunity to employees before resorting to outside hire.At first the Employer declined to yield to the Union's protest.The Unions pressedtheir claim to the point of seeking arbitration. It may reasonably be assumed (orin any event so speculative as to warrant no unlawful intent on the part of theRespondents) that had arbitration decided against them the grievance would havebeen dropped.Before the grievance came to the arbitration table, however, the Employer yieldedon this matter, while the Union yielded on a concurrent grievance.An effectiveswap was made.Itmay well be, as General Counselseemstomaintain, that the Employer waslegally justified in relying upon Watkins' approval of its proposed action in hiringfrom outside the plant.But this is not a suit for breach of contract brought by theUnion against the Employer.The hiring is not the point at issue, but the firing.The Trial Examiner knows of no rule of law or logic which accords an employee,once hired, the right to hold the job in perpetuity.The nub of General Counsel's contention is that the Respondents caused theEmployer .to discriminate against,Tayba, by firing him, for the purpose of encourag-ing membership in a labor organization.The facts do not sustain the claim.Unionmembership was not involved, but only a dispute between the contracting partiesas to the proper interpretation of a lawful provision in a lawful agreement.While the point is suggested only by way of illustration, the Trial Examinerdoubts if General Counsel would have issued a complaint against either the Em-ployer or the Respondents had Tryba been refused hire in compliance with the pro-visions of a contract conceded to be lawful.It will be recommended that the complaint be dismissed, the evidence failing tosustain the allegations of unlawful action on the part of the Respondents.[Recommendations omitted from publication.]